DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 09/22/2022. Claims 1, 9-11, and 19-20 have been amended. Claims 4 and 14 have been cancelled. Claims 1-3, 5-13, and 15-20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5469845 A (hereinafter referred to as “DeLonzor”) in view of US 5891026 A (hereinafter referred to as “Wang”).
Regarding claims 1 and 11, DeLonzor, a disposable oximeter sensor, teaches a patient monitoring sensor and a method of making a patient monitoring sensor(abstract), comprising 
a communication interface, through which the patient monitoring sensor can communicate with a monitor (60, 70; column 3, lines 65 to column 5, lines 48; Figures 1-4); 
a light-emitting diode (LED) communicatively coupled to the communication interface (18; column 3, lines 65 to column 5, lines 48; Figures 1-4); 
a detector, communicatively coupled to the communication interface, capable of detecting light (20; column 3, lines 65 to column 5, lines 48; Figures 1-4); 
a light blocking layer having one or more holes configured to transmit optical signals from the LED to the detector (layer 14 serves as a light blocking layer; column 4, lines 8-13; as shown in Figures 1-3); but does not explicitly teach a layer of material is between the light blocking layer and one or both of the LED and detector on the patient-side of the sensor to reduce the contact pressure of such protruding portions of the LED or detector.
However, Wang, an oximeter device, teaches an at least partially transparent layer of material (window film 26 is transparent to red and infrared light and made of polethylene (which is pressure reducing material) and support rings 24 (made to add comfort for patient by reducing pressure); column 8, lines 56 through column 4, lines 6; Figure 1) is between the light blocking layer and one or both of the LED and detector on the patient-side of the sensor to reduce the contact pressure of such protruding portions of the LED or detector (between 18 and 20 (LEDs and photodiode) and 28 (light blocking layer); as shown in Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLonzor, to have a material of layer between the light blocking layer and the LED, as taught by Wang, because doing so reduces pressure on a user’s skin. 
Regarding claims 2 and 12, DeLonzor, in view of Wang, teaches wherein the layer of material comprises a flap of material provided over the detector (window film 26 can be bent (and is thus capable of being a flap); column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang). 
Regarding claims 3 and 13, DeLonzor, in view of Wang, teaches wherein the flap of material is at least partially transparent in a portion between the detector and the patient side of the sensor (column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).
Regarding claims 5 and 15, DeLonzor, in view of Wang, teaches a layer of material between the LED and the patient side of the sensor wherein the layer of material comprises a disc or ring (window film 26 made of polethylene (which is pressure reducing material) and support rings 24 (made to add comfort for patient by reducing pressure); column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).
Regarding claims 6 and 16, DeLonzor, in view of Wang, teaches wherein the layer of material comprises a disc that is at least partially transparent in a portion between the LED and the patient-side of the sensor (window film 26 made of polyethylene forms a disc region on top of the support rings 24; column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).
Regarding claims 7 and 17, DeLonzor, in view of Wang, teaches wherein the layer of material comprises a polyethylene disc that is provided between the LED and the patient-side of the sensor (window film 26 made of polyethylene forms a disc region on top of the support rings 24; column 3, lines 56 through column 4, lines 6; Figure 1: as taught by Wang).
Regarding claims 8 and 18, DeLonzor, in view of Wang, teaches a polyethylene disc (window film 26 made of polyethylene forms a disc region on top of the support rings 24; column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang), but does not explicitly teach wherein the polyethylene disc has a thickness of approximately one millimeter and a diameter of approximately eight millimeters.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the polyethylene disc has a thickness of approximately one millimeter and a diameter of approximately eight millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (see MPEP 2144).
Regarding claims 9 and 19, DeLonzor, in view of Wang, teaches further comprising an at least partially transparent disc that is provided between the light blocking layer and the patient-side of the sensor (26 is transparent to IR and red wavelength; column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang).


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLonzor, in view of Wang, as applied to claims 9 and 19 above, and in further view of US 20130158372 A1 (hereinafter referred to as “Haisley”)
Regarding claims 10 and 20, DeLonzor, in view of Wang, teaches a flap that folds over the detector and the LED (window film 26 can be bent (and is thus capable of being a flap); column 3, lines 56 through column 4, lines 6; Figure 1; as taught by Wang), and a disc that is provided between the LED and the patient side of the sensor (24; column 2, line 53 to column 4, line 18; Figures 1-2; as taught by Wang), but does not teach using tape to adhere the flap to the side of the detector and LED.
However, Haisley, an oximeter device, teaches using tape to adhere layers together (paragraph [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLonzor, in view of Wang, to use tape adhere layers, as taught by Haisley, thus yielding further comprising a patient-side tape adhered to the flap provided over the detector and adhered to the disc provided over the LED. One of ordinary skill in the art would have been motivated to make this modification because doing so provides a means of attaching layers to one another.


Response to Arguments
Applicant’s arguments, filed 09/22/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections has been withdrawn. 


Applicant's arguments filed 09/22/2022 regarding 35 USC 103 rejections of claims 1 and 11 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, Applicant amends the claim to include "an at least partially transparent layer of material" and argues that the prior art of record fails to teach the limitation. Examiner respectfully disagrees. 
Specifically, US 5469845 A (DeLonzor) teaches all the limitations for the claim except for a layer of material is between the light blocking layer and one or both of the LED and detector on the patient-side of the sensor to reduce the contact pressure of such protruding portions of the LED or detector. However, US 5891026 A (Wang) teaches an at least partially transparent layer of material (window film 26 is transparent to red and infrared light and made of polethylene (which is pressure reducing material) and support rings 24 (made to add comfort for patient by reducing pressure); column 8, lines 56 through column 4, lines 6; Figure 1) is between the light blocking layer and one or both of the LED and detector on the patient-side of the sensor to reduce the contact pressure of such protruding portions of the LED or detector (between 18 and 20 (LEDs and photodiode) and 28 (light blocking layer); as shown in Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of DeLonzor, to have a material of layer between the light blocking layer and the LED, as taught by Wang, because doing so reduces pressure on a user’s skin. 
As such Applicant's argument is found to be unpersuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792